UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report pursuant to Section 13 or 15(d) of theSecurities Exchange Actof 1934 for the Quarterly Period Ended June 30, 2013 [ ] Transition Report under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number: 333-147193 FluoroPharma Medical, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8325616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, NJ (Address of principal executive offices) (Zip Code) (973) 744-1565 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As ofAugust 14, 2013, there were 24,380,013 shares of $0.001 par value common stock issued and outstanding. FORM 10-Q FluoroPharma Medical, Inc. INDEX Page PART I - FINANCIAL INFORMATION Item 1.Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets 1 Unaudited Condensed Consolidated Statements of Operations 2 Unaudited Condensed Consolidated Statements of Cash Flows 3 Notes to the Unaudited Condensed Consolidated Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operation 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 18 Item 4.Controls and Procedures 18 PART II- OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures -i- Table of Contents PART I - FINANCIAL INFORMATION FLUOROPHARMA MEDICAL, INC. and Subisidiary (a development stage company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Prepaid expenses & other Total Current Assets Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current Liabilities: Accounts payable $ $ Notes Payable - Stockholders - Accrued expenses Total Current Liabilities Commitments & Contingencies Stockholders’ Equity (Deficit): Preferred stock - Series A - $0.001 par value, 3,500,000 designated 2,234,673 and 2,126,574 shares issued and outstanding at June 30, 2013and atDecember 31, 2012, respectively (preference in liquidation of $1,854,779 at June 30, 2013) Common stock - Class A - $0.001 par value, 200,000,000 shares authorized, 24,375,013 and 24,330,013 shares issued and outstanding at June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Deficit accumulated in the development stage Total Stockholders’ Equity (Deficit) Total Liabilities and Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, For the Six Months Ended June 30, June 13, 2003 (inception) to June 30, 2013 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) Operating Expenses: General and administrative $ Research and development Total Operating Expenses Loss from Operations ) Other Income (Expense): Interest income 42 Other Income - - - Gain on debt restructuring - Loss on disposition of fixed assets - ) Gain on settlement of accounts payable - - - Interest and other expense ) - ) - ) Total Other Income (Expense), net ) Loss Before Provision for Income Taxes ) Provision for Income Taxes - Net Loss $ ) $ ) $ ) $ ) $ ) Preferred Stock Dividend ) Net Loss Attributable to Common Stockholders $ ) $ ) $ ) $ ) $ ) Net loss per common share - Basic and Diluted $ ) ) $ ) $ ) $ ) Weighted Average Shares Used in per Share Calculation - Basic and Diluted: The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents FLUOROPHARMA MEDICAL, INC. and Subsidiary (a development stage company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, June 13, 2003 (inception) to June 30, 2013 CASH FLOWS FROM OPERATING ACTIVITIES: (unaudited) (unaudited) (unaudited) Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation and amortization Non-cash fair value of common stock issued for consulting - Share-based compensation related to employee stock options Amortization of debt discount - - Non-cash fair value of stock and options issued to non-employees for consulting Non-cash fair value of warrants issued to non-employees - Expenses paid by issuance of preferred stock/ common stock - Loss on fixed asset dispositions - - Gain on debt and accounts payable settlement - ) ) Loss on early extinguishment of debt - - (Increase) decrease in: Accounts receivable - - Prepaid expenses ) ) Increase (decrease) in: Accounts payable Accrued expenses ) ) Net Cash Used by Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Cash paid for intangible assets - - ) Net cash received in acquistition - - 69 Cash paid for purchase of property and equipment ) ) ) Net Cash Used by Investing Activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of notes payable – stockholders - Proceeds from issuance of short-term convertible notes - - Advances from stockholders - - Proceeds from sale of common stock, net - - Proceeds from sale of preferred stock, net - - Net Cash Provided by Financing Activities - Net Increase (Decrease) in Cash and Cash Equivalents ) ) Cash and Cash Equivalents, Beginning of Period - Cash and Cash Equivalents, End of Period $ $ $ Supplemental Cash Flow Disclosures: Interest expense paid in cash $
